Title: From Thomas Jefferson to George Jefferson, 1 May 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington May. 1. 1805.
                  
                  I suppose we may by this time conclude that my tobacco will not fetch 7. Dollars: and foreseeing no circumstance likely to raise the price soon, I propose that you should sell it for 40/ for any credit not exceeding 90. days. indeed the shorter the term of paiment you may be able to obtain, the more convenient to me, as I have calls which would render it a sensible accomodation. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               